IN THE COURT OF APPEALS OF IOWA

                                      No. 22-0330
                                  Filed May 11, 2022


IN THE INTEREST OF J.J.,
Minor Child,

T.B., Father,
       Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Page County, Jennifer Benson Bahr,

District Associate Judge.



          A father appeals the termination of his parental rights to a child.

AFFIRMED.




          Kevin R. Tucker of Woods, Wyatt & Tucker, PLLC, Glenwood, for appellant

father.

          Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

          Vicki Danley, Sidney, attorney and guardian ad litem for minor child.




          Considered by Vaitheswaran, P.J., and Tabor and Badding, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

       The department of human services received a complaint that a child born in

2019 was physically abused by a friend of the child’s mother. The department

“devised a verbal safety plan for [the child] to remain with his father,” who was

staying with his mother in Omaha, Nebraska. The stay was short-lived. The father

moved in with a woman who exposed the child to a stabbing and drugs.

       The department applied to have the child temporarily removed from parental

care. The district court granted the application and later adjudicated the child in

need of assistance. In time, the State petitioned to terminate parental rights. The

district court granted the petition pursuant to two statutory provisions. The father

appealed.

       The father (1) challenges the grounds for termination cited by the district

court; (2) argues the department failed to make reasonable reunification efforts;

(3) asserts termination was not in the child’s best interests; (4) argues he has a

“strong bond” with the child; and (5) seeks additional time to reunify with the child.

       We may affirm if we find clear and convincing evidence to support either

ground cited by the district court. See In re W.M., 957 N.W.2d 305, 313 (Iowa

2021). We elect to focus on Iowa Code section 232.116(1)(h) (2021), which

requires proof of several elements, including proof the child cannot be returned to

parental custody. “[A]s a part of its ultimate proof the child cannot be safely

returned to the care of a parent,” the State must show the department made

reasonable efforts to reunify parent and child. In re C.B., 611 N.W.2d 489, 493

(Iowa 2000).
                                        3


       The original case manager asked the father to complete mental-health and

substance-abuse evaluations. She testified that he “did complete both” but failed

to follow up with “those services.” The case manager acknowledged the father

had trouble paying for additional services. He also had difficulty getting to the

sessions. But there is scant indication that the father asked the department to

defray costs and provide transportation assistance. Cf. In re S.B., No. 17-0221,

2017 WL 2184830, at *3 (Iowa Ct. App. May 17, 2017) (citing the department’s

offer of transportation services and gasoline vouchers); In re K.S., No. 08-0702,

2008 WL 2746584, at *2 (Iowa Ct. App. July 16, 2008) (citing department’s

provision of financial assistance in the form of gas vouchers and funds to repair a

vehicle).

       The father did ask the department to complete an interstate compact study

of his mother’s Nebraska home. While he now asserts the department failed to

follow through, a second case manager testified she “submit[tted] the [interstate

compact] request in Nebraska”; the Nebraska agency “request[ed] additional

information,” which was given; and she was “not sure” why the agency had not

“reached out to” the father’s mother.1 We conclude the department did everything

it could to facilitate an investigation of the paternal grandmother’s home and,

accordingly, satisfied its reasonable-efforts mandate.

       Even if the department could have ensured timely completion of the

Nebraska home study, the father’s limited headway on the parenting front

precluded reunification. The original case manager noted “concerns . . . in regard


1The district court denied a request to postpone the termination hearing pending
completion of the study.
                                         4


to [the father’s] interactions with” the child and, specifically, his knowledge and

follow-through in “meeting [the child’s] needs” during supervised visits.       She

recommended termination of the father’s parental rights. The employee who took

over the case similarly testified the father experienced “some struggles with the

visits” and was “resistive to redirection and instruction.” And a service provider

stated that the father did not seem to adapt to certain parenting techniques she

taught and got upset when she tried to address his behaviors. The department

concluded that, after fourteen months, the father failed to make “substantial

progress to where [he] could have the[] child back” and the child was “unable to

return home at this time or in the foreseeable future.” On our de novo review, we

conclude the State proved the elements of Iowa Code section 232.116(1)(h).

       The father next argues termination was not in the child’s best interests

under Iowa Code section 232.116(2), but his argument implicates an exception to

termination under Iowa Code section 232.116(3)(c) based on the closeness of the

parent-child relationship. The father testified he had “a very good bond” with the

child. He pointed to the “hugs” and “kisses” the child gave him and the fact he

always said “bye-bye” and “wave[d]” at the end of supervised visits. The father

characterized the child as “very loving” and “very sweet.” At the same time, he

conceded the child could not be returned to him for several months. Given his

parenting deficits, we conclude the father’s bond with the child did not override the

statutory ground for termination set forth in section 232.116(1)(h).

       We are left with the father’s request for additional time to facilitate

reunification. See In re W.T., 967 N.W.2d 315, 323 (Iowa 2021) (“[T]he juvenile

court may deny termination and give the parent an additional six months for
                                             5


reunification only if the need for removal ‘will no longer exist at the end of the

additional six-month period.’” (quoting Iowa Code § 232.104(2)(b))). We conclude

the father’s limited progress over fourteen months supported the denial of

additional time to reunify.

         We affirm the district court’s termination of the father’s parental rights to the

child.

         AFFIRMED.